
	
		II
		110th CONGRESS
		1st Session
		S. 1900
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2007
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize appropriations for the United States
		  Institute for Environmental Conflict Resolution.
	
	
		1.Authorization of
			 appropriationsSection 13 of
			 the Morris K. Udall Scholarship and Excellence in National Environmental and
			 Native American Public Policy Act of 1992 (20 U.S.C. 5609) is amended by
			 striking subsection (b) and inserting the following:
			
				(b)Environmental
				Dispute Resolution FundThere are authorized to be appropriated
				to the Environmental Dispute Resolution Fund established by section 10, such
				sums as may be necessary for the operating costs of the Institute for each of
				the fiscal years 2008 through
				2012.
				.
		
